DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 Drawings
The drawings are objected to because Figs. 1-18 and 24 are too faint (i.e. grayscale) for publication or reproduction.  Each of the figures mentioned above need to be replaced with black and white drawings.  See MPEP §608.02(VII)(B).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 17, applicant recites “the soap support has a oblong substantially racetrack configuration having opposite short side” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor and in claim 20, applicant recites that “the soap support has a round configuration”
According to applicant’s specification, 
[0063] the soap support 220 comprises at least one locking notch 253 configured to receive the flange 153 of the locking clip 150. In this embodiment, the soap support 220 comprises a sinusoidal shape that continues around the soap support 220, but applicant is referring to shape of the side wall of the soap support.  
[0069] The oval shape of the receiving portion 170 is merely exemplary. The receiving portion 170 can assume any shape that is complementary to that of the soap support. The receiving portion 170 can be polygonal, circular, or elliptical. Polygonal embodiments can have sharp or rounded corners. The receiving portion 170 can be in the shape of a rectangle, triangle, square, pentagon, hexagon, heptagon, octagon, nonagon, or decagon, but applicant is referring to shape of the receiving portion 170.  
Lastly, [0095] In the arrangement shown in the figures, the soap travel case 100, 500, 800 comprises a rectangular profile. It is understood that the shape of the soap travel case100, 500, 800 is not restricted to the pictured embodiments. In another embodiment the case 100, 500, 800 can have a more oval shape, or can have a diamond shape, or can be shaped as a star, applicant is referring to the general shape of the travel case. 
None of the paragraph in the specification discloses the shape of the soup support being oblong substantially racetrack shape nor round shape and it is indefinite since a racetrack shape can be any shape such as infinity shape.  Correction is required.  
Allowable Subject Matter
Claims 14-16, 22-27 are allowed.
Claims 17-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736